Title: George Ticknor to Thomas Jefferson, 14 October 1815
From: Ticknor, George
To: Jefferson, Thomas


          
            
              Dear Sir,
              Göttingen (Germany) Oct. 14. 1815.
            
            I had yesterday the pleasure of receiving a line from you dated Aug. 6. enclosg enclosing the copy of a letter of credit on Paris for 350.D. and containing an intimation of a previous letter of July 4. covering your catalogue which my father informs me he has sent for greater safety through the hands of my banker in London, & which I may, therefore, expect to recieve receive in the course of this month. In June I wrote to you from London and informed you, as soon as I had myself determined upon it, that the disturbances in France had made it necessary for me to come first to Holland and Germany. This letter I sent by our commissioner Mr. Clay, as I was very anxious that you should soon & surely receive it in order that you might govern yourself accordingly. The same circumstances, which first brought me here have induced me to determine on remaining here until the spring opens, when I shall hasten to France and make it my first employment to execute your commission. I am happy to find that my disappointment and delay will be none to you, for if I had gone directly from London to Paris your list would not have overtaken me in season to allow me to send them out this fall, and I should not have trusted them to a winter’s voyage without your especial direction.
            Your letters to your friends in this quarter of the world I am sorry to say are—with the exception of that to the Baron de Moll which I forwarded to him by one of the Professors of this University—still in my hands. One opportunity only occurred while I was in England by which I could have sent them to France and but for the reasons which I gave you and also from my want of full confidence in the person going, I did not risque them; and since I have been on the continent, there has been nothing like a regular communication with Paris. The post has been suspended and the roads unsafe. Should an opportunity occur to which I think you would yourself trust them, I shall not fail to forward them.—otherwise they will remain with me until the roads become passable in the spring and then I shall deliver them in person.
            You were kind enough, I recollect, in one of the letters I had the honour to receive from you in America to ask me to write to you. If I have not as yet fully availed myself of this privilege it is not because I did not feel it to be such but because I knew not what to send that would interest you. I saw England, indeed, at the heighth of her power and pride—I saw Holland, too, a fallen and ruined nation—but, even at so great a distance, I was sure that you would estimate the probable consequences of the ominous ripeness of the one and the dotage and decripitude of the other much better than I could, present as I was to the circumstances of both. Of their literature, I could of course say nothing, for England’s is our own and in Holland, though I saw a collection of nearly four hundred volumes of their poets and as much more of other belle-lettre writing, yet I believe their literature is still to appear. In Germany, however, I may be more fortunate. With its political organization and consequence, I believe we are sufficiently familiar in America, but its literature is a kind of terra in cognita to us. Its language is so strangely different from all the foreign dialects we have been accustomed to learn, that and their classical authors are all so recent, that it does not enter into the system of our education nor, until Mad. de Stael’s book came among us, was its history or condition talked about or thought of. Yet I find it a very interesting literature. It has all the freshness and faithfulness of early poetry of the early ages, while words are the representatives of sensible objects and simple feelings, rather than of abstractions and generalities, and yet being written so late has enough of modern refinement & regularity. Göthe, who is still alive, is their most popular and successful writer—and Werther, which we know in English only by a miserable imitation of a garbled French translation, made by someone, who understood neither of the languages, is their most popular book. Klopstock—except for his odes—is out of fashion—Wieland, too, is less respected than he was in his life-time—but Bürger, Voss, Lessing and Schiller have become classicks. The flexibility of their language,—which arises in a considerable degree from its being unsettled—enables them to make better translations than any other nation. This gives them a great advantage. The Greek tragedians and orators are rendered to them with a fidelity and purity and grace, of which in English we have no idea ever from Potter & Sir Wm. Jones. Voss’s Homer in the metre of the hexameter and line for line is an extraordinary approximation to the solitary greatness of the original and Schlegel’s Shakespeare seems to me every time I open it to be a new miracle. From what I had read of their literature in America I was satisfied it was very extraordinary but my expectations have been much exceeded.—In ancient learning they are unrivalled. Dr Parr, the best scholar alive in England, and certainly quite as pr vain of his own reputation and quite as proud of that of his country as a scholar need to be, bore to me a reluctant but decisive testimony to the superiority of Germany, which he justly attributed to a spirit of liberality & philosophy in their learning, which makes but slow progress in England. Winkelmann, who has long been the first authority in France & Italy on all subjects relating to the arts of the ancients and Heyne & his school in ancient criticism have placed yr. country at the head of classical learning in Europe. Indeed, I found from the english scholars & bibliographers, that there is hardly a single editio optima of a Greek or Roman author received among them, that was not elaborated in Germany.—In science, I know nothing of them as yet but by reputation. In mineralogy, botany & entomology, I find what the Abbé Correa told me, to be true, that they lead the rest of Europe. Professor Gauss—still a very young man—has recently acquired extraordinary reputation by his astronomical calculations. In the estimation of England and Germany he is already the rival of la Place and from if the accounts I have received of the early developement and present compass of his talents are true, must soon stand before him, if farther discoveries remain to be made.—But, it is in vain to speak of particular persons or even particular branches of learning and science, for it is not from solitary and independent examples that the spirit of a nation can be measured. The σχολαϚικος in Hierocles carried a brick in his pocket as a specimen of the house he offered at sale and the name of a single author is an item no less inconsiderable in the account of national greatness. But no man can go far into the body of their German literature—above all no man can come into their country & see their men of letters & professors, without feeling that there is an enthusiasm among them, which has brought them forward in forty years as far as other nations have been three centuries in advancing & which will yet carry them much farther—without seeing that there is an unwearied & universal diligence among their scholars—a general habit of labouring from fourteen to sixteen hours a day—which will finally give their country an extent and amount of learning of which the world has before had no example.
            The first result of this enthusiasm & learning, which immediately broke through all the barriers that opposed it, was an universal toleration in all matters of opinion. No matter what a man thinks, he may teach it & print it, not only without molestation from the government but also without molestation from publick opinion which is so often more oppressive than ye arm of authority. I know not that any thing like it exists in any other country. The same freedom in france produced the revolution and the same freedom in England would now shake the deep foundations of the British throne—but here it passes as a matter of course and produces no effect but that of stimulating the talents of their thinking men. Every day books appear on government and religion which in ye rest of Europe would be suppressed by the state and in America would be put into the great catalogus expurgatorius of publick opinion but which here are read as any other books and judged according to their literary & philosophical merit. They get, perhaps, a severe review or a severe answer, but these are weapons which both parties can use and unfairness is very uncommon. Indeed every thing in Germany seems to me to be measured by the genius or acuteness or learning it discovers without reference to previous opinion or future consequences to an astonishing and sometimes to an alarming degree. Some of the examples of this are quite remarkable. This university, for instance, where there are now above nine hundred & fifty students to be instructed for Germany and Europe, is under the immediate protection & influence of the British crown. Its professors—forty in number—are paid from the treasury of Hannover and appointed by its regency. Yet the principal theologian & most popular professor here (Eichhorn) has a written a very learned and eloquent book and delivers to a crowded audience lectures no less learned & eloquent to prove that the New Testament was written in ye latter end of the second century—and another professor of much reputation (Schultz) teaches that “a miracle is a natural and a revelation a metaphysical impossibility”—If truth is to be attained by freedom of inquiry, as I doubt not it is, the German professors & literati are certainly in the high road, and have the way quietly open before them.
            This freedom and scepticism sometimes takes a singular direction. In classical literature it has been very busy and what Father Hardouin so clumsily maintained a century ago in relation to some of the Roman writers has been made amusing and in some instances popular in relation to the Greek by the acuteness and eloquence and learning of some of the most distinguished German scholars. It received its first considerable impulse from Wolf of Berlin, the Porson of Germany, who in 1795 published his prolegomena to Homer, in which he maintained that there probably never was a man of that name and age, and, if there were, that it was impossible so long poems should have been transmitted from him by tradition—that the Iliad and Odyssey were originally practical accounts of the war of Troy &c which were sung and recited in separate fragments by their respective authors before writing had come into use—that during the early ages of Greece  additions were continually made to them & these additions gradually incorporated into the poems by collectors & poets & transcribers who arranged them in order, divided them into books &c—and that, at last, by the successive accretions of centuries they became the great models they are now. This he supported with much learning & skill. His principal arguments were drawn 1. from the barbarism of the age in which the alleged alledged Homer lived, which, he maintained, could not have produced such perfection in arrangement, style, versification &c—2 From the absolute impossibility of transmitting two heroick poems of such length by tradition—& 3. By From the internal evidence of those several different mythologies indicating several different ages and states of society. This work excited a great sensation. Wieland in his “German mercury” and St. Croix in France were the principal opponents of the innovation. The old school, however, made but a feeble defence and publick opinion went very soon over to the side of Wolf, where Heyne, the Vosses & the Schlegels had already ranged themselves. The only question was as to the right of discovery, which Heyne (in his review for ’95) claimed for himself as having taught it in his lectures when Wolf was his scholar but which Wolf denied in some angry & learned letters which he published in ’97. The general impression, I think, seems to be, that the discovery or, as I still fondly believe it, the invention was Heynes but as to the fact doctrine, in a year it came into the rubricks of all the Universities & Gymnasia of Germany.—Many similar but not equally successful attempts have been made. The authenticity of the three tragedians have has been called in question—An attempt has been made to prove that the odes of Pindar had originally something of a dramatick form &c &c but I suspect the boldest assault on antiquity was one made by Wolf on Cicero. In 1802 he published the Oratio pro Marcello with a commentary full of learning & eloquence & enthusiasm to prove it spurious. This was too gross an outrage. Wormius replied in 1803 so as to detain publick opinion which here always leans to the side of scepticism & in 1804  Weiske came out with a “commentarius perpetuus et plenus” which decided it against wolf & prevented him from laying his unconsecrated hands on   any thing else of Cicero’s.—The effect of all this, however, is very good. It brings the classical authors into notice & makes them ye. subjects of a much more thorough investigation than they would otherwise receive. It has compelled all the young men to become familiar with them at the Universities and has contributed essentially to form the learned professors with which Germany now abounds.
            It is time  for me, however, to close my letter, which after all I fear, has told you nothing you did not know much better before. It has fulfilled my intentions, however, if it has in any way served to convince you of the respect and regard with which I am your obliged and obedient servant,
            
              Geo: Ticknor.
            
          
          
            Perhaps you may wish to make some alterations in your catalogue, so that I may have the pleasure of receiving a line from you in Paris or, perhaps, you will write to me with no more important motive than that of doing me a favour, and giving me some account of my country, which was never seen by me in a proper point of view, until I saw it from amidst the miseries & crimes of Europe.—I pray you to do me the favour to remember me to Colo. Randolph & Mrs. Randolph, who together with the rest of your family have not, I hope, forgotten me.—If Mr. Gilmer is still in America, you will do me a favour by thanking him for his letter, which I received in England, & which I shall answer as soon as I know where to address him.
          
        